Exhibit LEASE AGREEMENT THIS LEASE AGREEMENT (this “Lease”) is made as of this 14th day of March, 2008, by and between Bright Investments, LLC, an Oregon limited liability company (hereinafter called “Landlord”), and Imaging Diagnostic Systems, Inc., a Florida corporation (hereinafter called “Tenant”). W I T N E S S E T H : Section 1.Premises:The Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject to the terms and conditions in this Lease and subject to all zoning ordinances and restrictions and reservations of record, the following described property (“Premises”): 24,549 square feet, more or less, located at 6531 Northwest 18th Court, Plantation, Florida33313, as described in greater detail on Exhibit A, of which the parties agree that the rentable square footage shall be deemed to be 24,000. The Premises is being leased in “AS IS” condition except as otherwise specifically provided herein.Landlord has made no representations to Tenant regarding the condition of the Premises, and Tenant hereby acknowledges that Tenant has, prior to the date hereof, undertaken all inquiry, which Tenant deems appropriate under the circumstances to determine the actual condition of the Premises. Section 2.Term:Tenant shall have and hold the Premises for a term beginning on the Commencement Date (as hereinafter defined) and terminating on the Expiration Date (as hereinafter defined) unless extended in accordance with this Lease or sooner terminated pursuant to the terms hereof (the “Term”).Notwithstanding the foregoing, either party may cancel this Lease without penalty or fault upon 180 days prior written notice given to the other party, to be effective on the first day of the month following the expiration of said 180 day period. Section 3.Commencement and Expiration Dates:The date of commencement of the Term of this Lease (the “Commencement Date”) shall be the date first written above.The date of the expiration of the Term of this Lease shall be that date which completes five (5) years from the Commencement Date except that in the event that the Commencement Date is a date other than the first day of a calendar month, said term shall be extended for the number of days equal to the remainder of the calendar month following the Commencement Date (the “Expiration Date”).For purposes of this Agreement, a “Lease Year” shall mean:for the first year, the period beginning on the Commencement Date and ending on the first annual anniversary of the last day of the month in which the Commencement Date falls (unless the Commencement Date falls on the first day of a month, in which case the first Lease Year shall end on the first annual anniversary of the month-end preceding the Commencement Date); and for subsequent years, the twelve month period ending on each annual anniversary within the lease term of the final day of the first Lease Year.Landlord and Tenant acknowledge that certain obligations under various articles of this lease may commence prior to the Commencement Date of the lease term and agree that this is a binding and enforceable agreement as of the date Landlord and Tenant execute this Lease. Section 4.Rental:Commencing on the first day of the seventh month of the first Lease Year, Tenant shall pay to Landlord as Minimum Annual Rent (the “Minimum Annual Rent”) for the balance of the first Lease Year the sum of $12.00 per square foot, payable in monthly installments of $24,000, plus applicable sales tax.Thereafter, rental shall be due on the first day of each calendar month.No Minimum Annual Rent shall be due for the first six months of the Term.All rent shall be due in advance and without demand, deduction or setoff.All rent shall be paid at the Landlord’s address listed below, or to such other address or place designated by Landlord by written notice to Tenant. Section 5.Annual Rent Escalations:During the term and any renewal term of this Lease, the Minimum Annual Rent shall be increased every year.Commencing with the first day of the second Lease Year and on each Lease Year anniversary thereafter, the Minimum Annual Rent shall be cumulatively increased by $24,000 per each Lease Year ($1.00 per rentable square foot), plus applicable sales tax. Section 6.Sales Tax:Together with each monthly payment of Minimum Annual Rent, Tenant shall pay Landlord any and all applicable sales and/or excise taxes due thereon. Section 7. Partial Months’ Rental:If the Commencement Date occurs on a day other than the first day of the month, then the monthly installment of Minimum Annual Rent shall be prorated for such partial month(s) on a per diem basis. Together with each partial months’ rental, Tenant shall pay Landlord any and all applicable sales and/or excise taxes due thereon. Section 8.Type of Lease:Except as otherwise provided in this Lease, the Minimum Annual Rental is to be paid to Landlord net of taxes, insurance and maintenance.This is a “triple net lease” in that Tenant shall be responsible for the cost of taxes, insurance, maintenance, utilities and all other charges, except for those items of maintenance which are specifically made the responsibility of the Landlord in this Lease. Section 9.Taxes:Tenant agrees to pay when due, Tenant’s full proportionate share as determined pursuant to this Section of all ad valorem and non-ad valorem taxes and assessments, special or otherwise, which may be levied or assessed by any lawful authority against the Premises (“Taxes”) plus all applicable sales and excise taxes due thereon.For the calendar years in which the Commencement and Expiration Dates occur, the taxes and assessments for such calendar year shall be prorated between Landlord and Tenant based upon the number of days of the lease term during said calendar year and regardless of the due date of the tax or assessment, such tax or assessment shall be deemed to have been assessed prorata throughout the Lease Year.Tenant shall be responsible for any other taxes, including tangible personal property taxes, in keeping with the character of this Lease as a triple net lease.Tenant shall pay all Taxes directly to the governmental authority on or before the due date and Tenant shall provide Landlord with proof of payment of such Taxes. Section 10.Roof Repairs:The parties acknowledge that certain roof repairs required on the Premises have been made by Tenant at Tenant’s sole cost in the amount of $23,800.A copy of the contract and cancelled checks evidencing such repairs and payment thereof is attached as Exhibit 1. Section 11.Landlord's Insurance and Tenant's Reimbursement:Tenant willprovide an insurance policy reflecting Landlord as additional insured, which insurance shall be of the following character: Hazard insurance on the building (but not on Tenant’s property) in the amount of $2,100,000.00 insuring against loss or damage by fire, lightning, windstorms, hail, explosion, aircraft, smoke damage, vehicle damage and other risks from time to time included under “extended coverage” policies and such other risks as are or shall customarily be insured against. 2 Tenant agrees to pay the premiums for the foregoing insurance directly to the insurer when due.Landlord shall be the additional named insured.Policy periods, which differ from the Term, shall be prorated to the Term of this Lease.The monthly rental payment shall be subject to change based upon changes in the premiums.Notwithstanding the foregoing, attached hereto as Exhibit B is copy of the certificate of insurance which the parties agree satisfies the limits set forth in this Section. Section 12.Utilities and Dues:Tenant shall pay all water, trash disposal, gas, electricity, fuel, light, heat, power and all other utility bills for the Premises, for all other services and materials used by Tenant in connection therewith, and for all association dues and similar charges, when due.If Tenant does not pay the same when due, Landlord may pay the same on Tenant's account and Tenant hereby agrees to reimburse Landlord for any sums so expended by Landlord with the next monthly installment of Minimum Annual Rent due thereafter.Tenant hereby acknowledges and agrees that Landlord shall not be obligated to supply or obtain, nor shall Landlord be liable for, nor shall Rent abate by reason of, any failure to furnish, or suspension or delays in furnishing, any utility service to the Premises. Section 13.Late Charges:Any installment of Minimum Annual Rent or other amount payable pursuant to this Lease which is not paid when due shall thereafter bear interest at the rate of twelve-percent (12%) per annum until paid.In addition, for each installment of Minimum Annual Rent or other amount payable pursuant to this Lease which is not paid by the fifth (5th) day after it becomes due, Tenant shall be obligated to pay to Landlord an administrative fee equal to five percent (5%) of such amounts to cover the cost of handling and processing such late payments.In the event that any such interest or late charge is deemed to exceed the maximum legally allowable charge under applicable state law, such charge shall be reduced to the maximum legally allowable charge.Collection of late charges shall not constitute a waiver of any other right or remedy available to Landlord for non-payment or late payment. Section 14.Quiet Possession:Landlord is the sole owner of the Premises and has the full right and authority to enter into this lease without the consent of any other person.Upon payment by Tenant of the rents herein provided, and upon the observance and performance of all terms, provisions, covenants and conditions on Tenant's part to be observed and performed, Tenant shall, subject to all of the terms, provisions, covenants and conditions of this Lease Agreement, peaceably and quietly hold and enjoy the Premises for the Term hereby demised.Landlord is not aware of any condemnation proceedings, foreclosure proceedings or any other pending or threatened suit, which involves the Premises, or any environmental matter.Landlord is not aware of any existing environmental problem regarding the Premises but discloses that the property was used previously in operation of a printing business. Section 15.Use of Premises:The Premises for the entire Term shall be used solely for a light manufacturing and assemble and related office use, and no other use shall be made thereof without the prior written consent of the Landlord. Section 16.Return of Premises:Upon the expiration or sooner termination of the Term of this Lease, Tenant shall quit and surrender to Landlord the Premises, broom-clean, in good order and condition, ordinary wear and tear excepted, and shall surrender to Landlord all keys to or for the Premises and inform Landlord of all combinations of locks, safes and vaults, if any, in the Premises.Prior to the expiration or termination of this Lease, Tenant, at its expense, shall promptly remove from the Premises all personal property of Tenant, repair all damage to the Premises caused by such removal and restore the Premises to the condition which existed prior to the installation of the property so removed.Any personal property of Tenant not removed within ten (10) days following the expiration or earlier termination of the Lease shall be deemed to have been abandoned by Tenant and may, in accordance with applicable state and local law, be 3 retained or disposed of by Landlord, as Landlord shall desire.Tenant's obligation to observe or perform the covenants set forth in this Section shall survive the expiration or sooner termination of this Lease. Section 17.Alterations and Tenant's Work:Tenant shall have no right to make any structural alterations or modifications to the Premises or to make any roof penetrations without the prior written approval of Landlord which written consent may not be unreasonably withheld.All improvements must be made in accordance with all applicable federal, state, and local laws, regulations, ordinances, and other restrictions and in good and workmanlike manner.Tenant shall be responsible for obtaining all required permits and approvals, from city, county, state, or other governing bodies having jurisdiction over the Premises.Prior to commencing any work, Tenant shall provide Landlord with complete plans and specifications for the proposed work in form sufficient for obtaining a building permit.Except as expressly provided otherwise in this Lease, Landlord shall have a period of twenty (20) days from receipt of the plans and specifications in which to approve or reject the submittals.No approval by Landlord shall be deemed a warranty as to the fitness of the plans or specifications or the work to be performed thereunder.Tenant is encouraged to discuss proposed improvements with Landlord prior to making formal submittals in order to save time and reduce comments. Section 18. Ownership of Improvements:All installations, alterations, additions and improvements upon the Premises made by or on account of Tenant hereto shall become the property of Landlord when installed and shall remain upon and be surrendered with the Premises upon expiration of the Lease or sooner termination of the Term. Section 19.Removal of Trade Fixtures:Tenant may (if not in default hereunder), upon the expiration of this Lease or any extension thereof, remove all trade fixtures which it has placed in Premises, provided Tenant repairs all damage to Premises caused by such removal. Section 20.Repairs by Tenant/Landlord:Except as otherwise provided in this Lease, Tenant shall, at Tenant's sole expense, keep and maintain the entire Premises in good order and repair whether such parts of the Premises were installed by Landlord or Tenant.Tenant shall be responsible for all maintenance, repairs and replacements of the Premises or any portion thereof; provided that Landlord agrees to keep all fixtures pertaining to heating, air-conditioning, water, sewer and electrical system in good order and repair and agrees also that Landlord shall be liable for any damage to such heating, air-conditioning, water, sewer, and electrical systems except to the extent such damage is incurred by Tenant’s negligence, in which case Tenant shall repair and be liable for the damage.Tenant agrees to return said Premises to Landlord at the expiration of this Lease in as good condition and repair as when first received.Tenant shall not be responsible for the repair of the foundation, exterior, load bearing walls and trusses except:(i) where such repair relates to any intentional or negligent act or omission of Tenant, Tenant’s agents, concessionaires, contractors, employees, invitees, licensees or trespassers; or (ii) as expressly provided otherwise in this Lease.In addition to other remedies available to Landlord, if Tenant fails to perform any repairs required of Tenant hereunder within thirty (30) days of notice by Landlord, Landlord may cause such repairs to be performed and Tenant shall reimburse Landlord for any sums so expended with the next monthly installment of Minimum Annual Rent due hereunder. Section 21.Signs:Landlord hereby approves all Tenant’s signage that may exist on the Commencement Date and any change in signage requires the prior written consent of Landlord.Tenant shall, at Tenant's sole expense, maintain any permitted signage, decorations, lettering and advertising matter in good condition and repair and in full compliance with all applicable laws, ordinances, regulations and other governmental restrictions.Upon the expiration of the Term, Tenant shall remove its name from any signage and repair any damage caused by such removal. 4 Section 22.Maintenance of Premises:Except as otherwise provided in this Lease, Tenant shall be responsible for and shall maintain the Premises in a clean and well-kept condition at all times, at Tenant's sole cost and expense.Without limiting the foregoing, Tenant hereby agrees that it (i) will keep the exterior of the Premises in a clean, attractive and well painted condition and free from mildew; (ii) will replace promptly with glass of like kind and quality, any plate glass or window glass of the Premises which may become cracked or broken; (iii) will maintain the Premises at its own expense in a clean, orderly and sanitary condition and free of insects, rodents, vermin and other pests; (iv) will not permit undue accumulations of garbage, trash, rubbish and other refuse, and will keep such refuse in proper containers on the Premises; (v) will maintain the lawn and landscaping; and (vi) will comply with all laws and ordinances and all valid rules and regulations of the government of the United States or any state, county or city in which the Premises are located and any other applicable unit of government, or any agency thereof, and all requirements of any public or private agency having authority over insurance rates with respect to the use or occupancy of the Premises by Tenant.In addition to other remedies available to Landlord, if Tenant fails to perform any maintenance required of Tenant hereunder within thirty (30) days of notice by Landlord, Landlord may cause such maintenance to be performed and Tenant shall reimburse Landlord for any sums so expended with the next monthly installment of Minimum Annual Rent due hereunder.Landlord will be responsible for such repairs to the roof as may be deemed necessary. Section 23.Construction Liens:Landlord's interest in the Premises shall not be subject to liens for improvements made by Tenant.Tenant shall not permit any construction or other similar lien to be filed and stand against the Tenant's leasehold interest or the fee estate, reversion or other estate of Landlord in the Premises by reason of any work, labor, service or materials performed for or furnished to Tenant or anyone occupying Premises (or any part thereof) through or under Tenant.If any such lien shall be filed in contravention of the foregoing, Tenant shall, without cost or expense to Landlord and within ten (10) days after receiving notice of such lien, either cause the same to be discharged of record by payment, bonding, court order or otherwise as provided by law.All materialmen, contractors and other persons contracting with Tenant with respect to the Premises or any part thereof, or any of their subcontractors, laborers or suppliers, or any such party who may avail himself of any lien against the Premises are hereby charged with notice that they shall look solely to Tenant to secure payment of any amounts due for work done or material furnished to Tenant or the Premises.Tenant shall advise all persons furnishing labor, materials or services to the Premises in connection with Tenant's improvements thereof of the provisions of this Section.Tenant shall promptly inform Landlord upon receipt, by Tenant, of any notice of the filing of such construction liens.In the event Tenant shall fail to discharge said construction lien as aforesaid, Landlord, at its option, in addition to all other rights or remedies herei­n provided, may bond or pay said lien or claim without inquiring into the validity thereof for the account of Tenant, and all sums so advanced by Landlord shall be paid by Tenant as rent as and when Tenant is billed therefor.Landlord may record a memorandum of this Lease in order to advise others of the above provisions. Section 24.Tenant's Insurance: (a)Tenant shall, at Tenant's sole cost and expense for the mutual benefit of Landlord and Tenant, maintain throughout the Term of this Lease, personal and bodily injury and property damage liability insurance against claims for bodily injury, death or property damage occurring on, in or about the Premises of not less than One Million Dollars ($1,000,000) in respect of personal injury or death to any one person and of not less than One Million Dollars ($1,000,000) in respect of any one accident and of not less then One Million Dollars ($1,000,000) property damage aggregate coverage.During the period of any construction, Tenant shall also cause its Contractors to also maintain such coverage. 5 (b)Tenant shall, at Tenant's sole cost and expense, obtain and maintain in effect throughout the Term insurance policies providing for the following coverage:all risk and property insurance against fire, theft, vandalism, malicious mischief, sprinkler leakage and such additional perils as now are or hereafter may be included in a standard extended coverage endorsement insuring Tenant's trade fixtures, furnishings, equipment and all items of personal property of Tenant located on or in the Premises for the full replacement value thereof.All proceeds of such insurance, so long as the Lease shall remain in effect, shall be used only to repair or replace the items so insured. (c)Tenant shall, at Tenant's sole cost and expense, obtain and maintain in effect throughout the Term insurance policies providing for the following coverage:all risk and property insurance against wind, hail, water, fire, theft, vandalism, malicious mischief, sprinkler leakage and such additional perils as now are or hereafter may be included in a standard extended coverage endorsement insuring the Premises in an amount not less than $2,100,000, adjusted for increases in the value of the Premises, from time to time.Landlord shall be the named insured under such policies and all proceeds of such insurance shall be payable solely to Landlord.Deductibles under the insurance in this sub-Paragraph (c) shall be as are commercially available at the time of issuance and Landlord acknowledges and agrees that the deductibles presently available for wind/hail insurance is 10%. (d)All insurance provided in this paragraph shall be effected under valid and enforceable policies issued by insurers of recognized responsibility which are licensed to do business in the state in which the Premises are located, are rated A+ or better by A.M. Best and have been approved in writing by Landlord, such approval not to be unreasonably withheld.Prior to the earlier of the Commencement Date or Commencement of Tenant's Work, and thereafter not less than thirty (30) days prior to the expiration dates of each policy furnished pursuant to this paragraph, Tenant shall deliver to Landlord or Landlord's mortgagee, as directed by Landlord, the original or certified copy of the policy or policies, and/or renewals thereof, evidencing Tenant's continued insurance coverage as required hereunder and evidencing the payment of premiums necessary to maintain such insurance coverages. (e)All policies of insurance provided in this paragraph shall name Landlord and, at Landlord's request Landlord's mortgagee and/or any management agent as additional-named insureds, unless indicated otherwise.Each policy of insurance shall provide that such insurance policy shall not be cancelled unless Landlord shall have received twenty (20) days prior written notice of cancellation.Tenant shall require its insurer(s) to include in all of Tenant's insurance policies which could give rise to a right of subrogation against Landlord a clause or endorsement whereby the insurer(s) shall waive any rights of subrogation against Landlord.Tenant hereby releases Landlord and its partners, officers, directors, agents and employees from any and all liability or responsibility to Tenant or any person claiming by, through or under Tenant, by way of subrogation or otherwise, for any injury, loss or damage to Tenant's property covered by a valid and collectible fire insurance policy with extended coverage endorsement. (f)Notwithstanding the foregoing, attached hereto as Exhibit C is copy of the certificate of insurance which the parties agree satisfies all the requirements and limits set forth in this Section. Section 25.Total or Partial Destruction:In the case of damage to or destruction of the Premises by hurricane, fire, wind or other casualty, Tenant shall restore, repair, replace or rebuild the Premises as nearly as possible to the condition the Premises was in prior to such damage or destruction to the extent that Landlord makes the insurance proceeds available for the same (the “Repairs”).Landlord shall make available to Tenant any insurance proceeds which Landlord may receive as a result of such damage or destruction subject to such controls over disbursement as Landlord or its mortgagee may deem necessary to 6 insure (i) that the Repairs will be made properly; (ii) that adequate funds have been escrowed by Tenant to pay for any costs, expenses and repairs not covered by the insurance proceeds; (iii) that all contractors, subcontractors and suppliers will be paid in full; and (iv) that the Repairs will be made in conformity with plans and specifications approved by Landlord and in accordance with all applicable building codes, zoning ordinances and governmental laws and regulations.Notwithstanding the above, if the damage or destruction shall occur within the six (6) months of the end of the Term and if the cost of the Repairs as estimated by Landlord or its architect or contractor shall exceed the aggregate remaining amounts of Annual Minimum Rent due under this Lease,or in the event that the damage or destruction occurs anytime during the term of this Lease and the cost of the Repairs as estimated by Landlord or its architect or contractor in good faith, exceeds the aggregate remaining amounts of Annual Minimum Rent due under this Lease, then Tenant shall not be required to make the Repairs and either party may cancel this Lease.
